82 So. 3d 289 (2012)
BG REAL ESTATE SERVICES, INC. and HAOBIGP, LLC as General Partner of Elmwood Corporate Park Limited Partnership
v.
RHINO SYSTEMS OF CANADA, INC., Grand Point Industries, Inc., Scottsdale Insurance Company and Summit Consulting, Inc. and XYZ Insurance Company, Inc.
BG Real Estate Services, Inc. and HAOBIGP, LLC as General Partner of Elmwood Corporate Park Limited Partnership
v.
Rhino Systems of Texas, Inc., Grand Point Industries, Inc., Scottsdale Insurance Company and XYZ Insurance Company, Inc.
No. 2011-C-2761.
Supreme Court of Louisiana.
February 17, 2012.
Denied.